Citation Nr: 0709177	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-25 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1976 to May 
1976.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted a claim of 
service connection for asthma and assigned an initial 
disability rating of 10 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  As this case is being remanded for other matters, the 
RO will have an opportunity to send proper notice to the 
veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran contends she is entitled to a higher initial 
disability rating for her service-connected asthma.  

The veteran underwent VA examinations in June 2000, June 
2003, and February 2004.  The claims folder was not made 
available during any of these examinations.  The veteran also 
underwent pulmonary function testing in connection with the 
June 2000 and February 2004 examinations.  She failed to 
report to a pulmonary function test (hereinafter PFT) 
scheduled in July 2003.

The veteran's representative has questioned the validity of 
the VA pulmonary examinations from July 2000 and February 
2004, and urges that a complete pulmonary examination be 
performed.  The July 2000 PFT results do not include the 
results of the test, post-inhalation.  The test report only 
noted "there [was] no significant improvement with inhaled 
bronchodilator."  In addition, the results of the 2004 PFTs 
only include pre-inhalation therapy results, as the report 
clearly indicates the recorded amounts are "pre-drug."  It 
is not clear if any results were obtained post-inhalation; 
and no explanation was provided as to why such were not 
performed or included in the examination results.  It appears 
the RO made several requests for repeat PFTs, and also 
provided the claims file, noting that the results provided 
were insufficient for rating purposes.  A third and final 
request was made in April 2004, after the examiner failed to 
send the necessary information.  The Board also observes that 
the 2004 VA examination (and those prior) generally does not 
include sufficient detail of the current severity of the 
appellant's asthma. 

Under the pertinent Diagnostic Code for rating the 
appellant's service connected asthma, the result of pulmonary 
function testing (hereinafter PFT) must be obtained.  See 38 
C.F.R. § 4.97, DC 6602 (2006).  The PFT must be conducted 
post-drug, post-medication, or post-inhalation therapy, 
because it is the post-drug or post-therapy results that are 
considered for rating purposes.  Using this standard testing 
method assures consistent evaluations and the post-
bronchodilator findings from the PFTs are the standard in 
pulmonary assessment.  Therefore, it is important that the 
PFT report state whether the findings reported were pre- or 
post-drug or inhalation therapy.  See 61 Fed. Reg. 46720, 
46723 (Sept. 5, 1996) (VA assesses pulmonary function after 
bronchodilation as these results reflect the best possible 
functioning of an individual).   

As indicated above, the record does not contain PFT results 
which are sufficient for rating purposes.  Thus, to ensure 
due process to the veteran, the Board concludes that this 
case must be remanded.  The veteran should be afforded the 
opportunity to attend a VA examination to obtain the 
necessary PFT results.
Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated her for asthma since 2000.  
After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with 
the file.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and her representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
the veteran the opportunity to obtain and 
submit those records for VA review. 

3.  The veteran is to be afforded a VA 
respiratory examination to evaluate the 
severity of her service-connected 
bronchial asthma.  If possible, the 
examination should be performed by a 
pulmonologist (other than the one that 
performed the 2004 examination.  The 
claims folder should be made available to 
the physician for review before the 
examination.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.  

Pulmonary function tests should be 
conducted.  Spirometric pulmonary 
function testing should include FVC 
(Forced Vital Capacity), FEV-1 (Forced 
Expiratory Volume in one second), the 
FEV-1/FVC ratio, and the FEV-1 as a 
percentage of the predicted FEV-1.  Both 
pre- and post-bronchodilation test 
results should be reported.  If post- 
bronchodilation testing is not conducted, 
the examiner should explain why it was 
not.

In addition to providing the result of 
pulmonary function tests and completing 
all relevant inquiries on the examination 
worksheet, the examiner is also requested 
to comment upon: (1) the frequency (per 
week) of episodes of respiratory failure; 
(2) the frequency of visits to a 
physician for required care of 
exacerbations: (3) the frequency of 
courses of systemic (oral or parenteral) 
corticosteroids, high-dose 
corticosteroids, or immuno-suppressive 
medications, (4) the frequency of 
inhalational or oral bronchodilator 
therapy; and (5) the use of inhalational 
anti-inflammatory medication.  A complete 
rationale should be given for all 
opinions and conclusions expressed. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

5.  Thereafter, the claim should be 
readjudicated.  If readjudication does 
not result in a complete grant of all 
benefits sought by the veteran, the 
veteran and her representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if indicated.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


